This cause came on for further consideration upon the filing by respondent, John W. Bosco, a.k.a. John William Bosco, of an application for termination of probation.
The court coming now to consider its order of October 20,1993, and its order of May 24, 1994, in which the final six months of respondent’s one-year suspension were stayed and respondent was placed on monitored probation for two years, on conditions, finds that respondent has substantially complied with those orders and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of John W. Bosco, a.k.a. John William Bosco, Attorney Registration No. 0005857, last known address in Beachwood, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Cleveland Bar Assn. v. Bosco (1993), 67 Ohio St.3d 459, 619 N.E.2d 1023, and Cleveland Bar Assn. v. Bosco (1994), 69 Ohio St.3d 1212, 633 N.E.2d 1135.
Douglas, Acting C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.
Moyer, C.J., not participating.